Per Curiam.
Appellee "White, as administrator de bonis non of the estate of Martha J. Handy, recovered judgment in the court below for $551.90 against David Lamkin, the former administrator of the estate of said decedent, as principal on his administrator’s bond and against appellants Thomas W. Cravens'and James "Works as sureties.
Appellee White moved to dismiss this appeal, on the ground that it is governed by §2977 Burns 1908, §2454 R. S. 1881, that appellant did not file-nor offer to file his appeal bond until more than ten days, to wit, thirty-four days, after the rendition of said judgment (§2978 Burns 1908, Acts 1899 p. 397), and that the appeal bond filed is in the sum of $1,000,. and does not contain a penal sum double the amount (including the interest and costs) in controversy.
The proceeding is governed by §§670, 672 Burns 1908, §§631, 633 R. S. 1881. See, also, Rogers v. State, ex rel. (1901), 26 Ind. App. 144; Holderman v. Wood (1905), 34 Ind. App. 519; Mark v. North (1900), 155 Ind. 575.
The motion is overruled.